Mr. Justice Scholeield delivered the opinion of the Court: The judgment from which this appeal is prosecuted was rendered by the circuit court of Randolph county, at its September term, 1876, in an action of debt, brought in that court by the People for the use of John Stevenson, township treasurer of township 5 south, range 5 west, Randolph county, against Beverly Wiltshire, and his sureties, upon his official bond as collector of taxes of Randolph county. The facts are, Wiltshire collected taxes levied for the year 1872 by the several school districts in township 5 south, range 5 west, amounting to $2323.18, upon which he claims and has retained a commission of two per cent, amounting to $46.47. Randolph county is classified by the statute, in the chapter relating to fees and salaries, as a county of the second class, (Rev. Stat. 1874, p. 503, § 13,) and the only question is, whether a collector is entitled to a commission for collecting school taxes levied under the provisions of sec. 44, ch. 122, Rev. Stat. 1874, p. 961. It is provided by sec. 45 of that chapter (Rev. Stat. 1874, p. 962,) that “ on or before the first day of April next after the delivery of the tax books containing the computation and levy of said taxes aforesaid, or so soon thereafter as the township treasurer shall present the said certificate of the amount of said tax, and make a demand therefor, the said collector shall pay to said township treasurer the full amount of said tax so certified by the county clerk,” etc. It is argued that this language is imperative, and requires that all that shall be collected shall be paid over. Taken by itself, the language is undoubtedly as claimed. But it is provided by sec. 21, ch. 53, Rev. Stat. 1874, p. 512, that “ county collectors shall be allowed a commission on all money collected by them and paid over to the proper officer of * * two per cent, in counties of the second class.” This language is as broad and comprehensive as it well can be. “All money collected” certainly includes money collected which was levied under and by virtue of sec. 44, ch. 122. Ch. 53, and ch. 122, became the law at the same time—July 1, 1872—and therefore, so far as they relate to the same subject, are in pari materia, and are to be taken together and construed as one law. School directors are required by sec. 44 of ch. 122, supra, to “ ascertain as nearly as practicable, annually, how much money must be raised by special tax for school purposes during the ensuing year, which amount shall be certified and returned to the township treasurer on or before the first Monday of September, annually.” It is made the duty of the township treasurers to return the certificates therefor to the county clerks on or before the second Monday of September. And section 45 of the same chapter requires the county clerks, when making out the tax books for the collectors, to compute each taxable person’s tax in said district, according to the amounts certified as aforesaid, upon the total amount of taxable property, etc., etc. But since, by sec. 21, ch. 53, supra, the collector is allowed a commission of two per cent, it follows that the directors should add this amount to the amount they desire to produce to the treasury of the district, the total constituting the true amount that must be raised for school purposes. And this, we must presume, was done in the present instance. There is no impropriety, within the meaning of the statute, in calling legitimate commissions for collecting school taxes money “ raised for school purposes.” The money, therefore, which the collector is directed by sec. 45, ch. 122, supra, to pay to the township treasurer, is money which belongs to the treasury for the several districts, and not the commissions of the collectors. The only error in the judgment -below that we have been able to discover is in rendering judgment for costs against the plaintift] and awarding execution therefor. ” This is prohibited by sec. 78, ch. 122, supra. For that error alone the judgment below will be reversed. Judgment reversed.